STRINGER, Judge.
T.J.A., a juvenile, seeks review of three orders in three separate cases adjudicating him delinquent and committing him to a residential program. We affirm.
In case number 03-2101, the State charged T.J.A. with a violation of probation on his adjudication for possession of cannabis. The amended affidavit of violation charged that T.J.A. violated probation by committing new law violations as charged in case numbers 03-5674 and 04-1223. In case number 03-5674, the State charged T.J.A. with possession of cocaine based on an incident on July 25, 2003. In case number 04-1223, the State charged T.J.A. with sale or delivery of cocaine *238within 1000 feet of a school and possession of cocaine with intent to deliver within 1000 feet of a school based on an incident on February 28, 2004.
Judge Manuel Menendez, Jr., conducted two adjudicatory hearings on the charges on June 14, 2004. In case number OS-5674, the court found T.J.A. guilty as charged. In case number 04-1223, the court found T.J.A. guilty of sale or delivery of cocaine. The court found T.J.A. in violation of his probation in case number 03-2101 based on its finding of guilt in case number 04-1223. We conclude that the State presented sufficient evidence to support these findings.
Judge Richard A. Nielsen conducted the disposition hearing, and he adopted the Department of Juvenile Justice’s recommendation that T.J.A. be committed to a moderate risk residential program with special conditions of supervision. In case number 03-2101, T.J.A. was committed for one year. In case number 03-5674, T.J.A. was committed for five years or until T.J.A.’s twenty-first birthday. In case number 04-1223, T.J.A. was committed for fifteen years or until his twenty-first birthday. We conclude that there was no error in the disposition.
Affirmed.
WHATLEY and SALCINES, JJ., Concur.